Exhibit 32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Luz M. Weigel, President, Secretary, Treasurer and Chief Financial Officer of Biscayne Acquisition Group, Inc. (the “Company”), hereby certify to my knowledge that: The Company’s quarterly report on Form 10-Q for the period endedJune 30, 2009 (the “Form 10-Q”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. BISCAYNE ACQUISITION GROUP, INC. (Registrant) Date:August 18, 2009 By: /s/Luz M. Weigel Luz M. Weigel President, Secretary, Treasurer, and Chief Financial Officer (Principal Accounting Officer)
